Title: To Thomas Jefferson from F. Nichols, 3 September 1806
From: Nichols, F.
To: Jefferson, Thomas


                        
                            Sir,—
                            Philadelphia, Sept. 3, 1806. 
                        
                        I desire you to accept a copy of Playfair’s Geometry, which I reprinted last winter.
                        The corrections of grammatical inaccuracies, &c. mentioned in the Advertisement, occur after Book I.
                            There are few corrections in Book I.
                        The book is pretty correctly printed. The principal typographical errors appear at the end of the volume.
                        Some improvements will be made in another edition, if indeed another edition should ever be wanted.
                        Playfair’s Geometry is adopted at Cambridge in Massachusetts, Newhaven in Connecticut, & in a few private
                            places of education. I have been informed that it will be introduced into other colleges.
                        It is a circumstance unfriendly to the reception of a new elementary work of science, designed for the use of
                            students, that some teachers are unwilling to introduce any book into their seminaries, which they have not read at school
                            or college. 
                  I am, with respect, Sir, Your obedient Servant,
                        
                            F. Nichols.
                        
                    